Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  126514(45)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 126514
  v                                                                 COA: 251836
                                                                    Livingston CC: 03-013545-AR
  MARK DAVID SESSIONS,                                              53rd DC: 03-0293-FY
             Defendant-Appellant.
  ___________________________________

                                   AMENDMENT TO ORDER

         On order of the Court, the order of October 10, 2006 is amended to correct a
  clerical error by adding, after the text thereof, the following:

         “Weaver, J., states: I vote to grant the prosecutor’s motion for reconsideration and
  further, I would grant leave to appeal to hear full argument on this question.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2006                    _________________________________________
                                                                               Clerk